DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 Response to Arguments
	Applicant’s amendment and arguments with respect to the prior 112(b) rejection in Page 10, Para 2 overcome the rejection, and is therefore withdrawn. However, new 112(b) rejections have been set forth in this Office Action as discussed below.
	With respect to the prior art rejections, as it pertains to Independent Claim 1, 
	Applicant’s arguments in Page 11 Lines 12-13 relate to McNichols allegedly not disclosing that the inner ring of the at least one bearing is joined to the blade; and that the outer ring of the at least one bearing is joined to the hub. The Examiner respectfully notes that McNichols was not relied upon to disclose this limitation.
	Applicant’s arguments in Page 11 Lines 14-17 relate to McNichols allegedly not disclosing that the at least one pitch bearing comprises at least two rolling races, the at least two rolling races comprising a first rolling race proximate to the flat surface. The 
	Applicant’s arguments in Page 13 Lines 6-7 relate to Pasquet allegedly not disclosing at least a tensioning system placed more proximate to the first rolling race. The Examiner respectfully notes that that the arguments are based on an amended limitation to which a new grounds of rejection has been set forth in this Office Action as discussed below.
	Applicant’s arguments in Page 13 Line 8 – Page 15 Line 15 center around a modification of McNichols and Larson, specifically Larson allegedly not teaching the at least a tensioning system being placed more proximate to the first rolling race and additionally teaching away from the limitation since the embodiments in Larson include a reinforcement section for reinforcing the outer bearing ring, and the presence of such reinforcement section makes not possible to place the tensionsing system more proximate to the rolling race proximate to the flat surface proximate to the blade. The Examiner respectfully notes, that Larson was only relied upon to teach the configuration of inner and outer ring with respect to the blade and the hub, and the presence of two rolling races, not the placement of the tensioning system, and McNichols as modified by Larson discloses and teaches all of the limitations of Claim 1 as discussed in detail below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 12 Lines 3-5: “each one of the at least one hole of the two anchoring elements are coaxial in at least some extension, being a longitudinal axis of each one of the at least one hole comprised within the same transversal plane that an axis of the at least one pitch bearing.” The Examiner notes, that figures 5-6 to which this limitation refers to does not illustrates at least one hole of the two anchoring elements being coaxial since both anchoring elements are placed at different regions along the perimeter of the outer ring where they do not share any common axis.
Claim 23 Lines 1-3: “at least a perforated guide comprising at least one hole”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 12 is objected to because of the following informalities:  
In Line 5, the recitation of, “comprised within the same transversal plane that an axis of the at least one pitch bearing” should read, “comprised within the same transversal plane to that of an axis of the at least one pitch bearing” to improve readability of the claim.
Claim 22 is objected to because of the following informalities:  
In Lines 1-2, the recitation of, “covering a first sector” should read “covering a first sector of the outer ring” to improve clarity.
In Line 2 “a second sector” should read “a second sector of the outer ring” to improve clarity.
Claim 24 is objected to because of the following informalities:  
In Lines 1-2, the recitation of, “wherein the at least one pitch bearing comprises a countersunk housing, at least partially, the at least one anchoring element” should read, “wherein the at least one pitch bearing comprises a countersunk, housing[[,]] at least partially, the at least one anchoring element” to improve readability of the claim.
Appropriate correction is required.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 17, 19, 21-28,  and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of, 
“the blade” in Line 10, 12, 13, and 16 lacks antecedent basis. For the purposes of prior art examination, the recitations are considered to mean, “the at least one blade” and Applicant is suggested to amend the limitations accordingly.
“the at least one bearing” in Line 13 and 14 lack antecedent basis. For the purposes of prior art examination, the recitations are considered to mean, “the at least one pitch bearing” and Applicant is suggested to amend the limitations accordingly.
“the tensioning system” in Line 11 and “the at least a tensioning system” in Line 18 makes it unclear if there is one tensioning system or more than one as Line 7 of the Claim previously recites, “wherein the wind turbine further comprises at least a tensioning system…” which implies the wind turbine comprises one or more components, of which “a tensioning system” is one component. For the purposes of prior art examination, the recitation of “the at least a tensioning system” in Line 18 is considered to mean, “the 
“the at least a tensioning system is placed more proximate to the first rolling race” in Line 18, specifically, “more proximate”  is a relative term which renders the claim 
Regarding Claim 2, the recitation of, 
“the at least one anchoring element” in Line 8 lacks antecedent basis. Furthermore, it is unclear if this refers to the “at least an anchoring element” in Line 5. For the purposes of prior art examination, the recitation of “at least an anchoring element” in Line 5 is considered to mean, “at least one anchoring element” and Applicant is suggested to amend the limitation accordingly.
“said tensioning element” in Lines 5-6 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “said at least one tensioning element”.
Regarding Claims 3-6, the recitation of,
“the at least one anchoring element” in Lines 1-2 of the respective claims have a similar clarity issue as discussed in Claim 2. However, the Examiner notes, that the applicable suggested language above to that of Claim 2 overcomes this issue.
Regarding Claim 7, the recitation of “the same transversal plane” in Lines 2-3 lack antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “a same transversal plane”.  


Regarding Claims 8, the recitation of,  “a single anchoring element” in Line 2 is unclear if this refers back to the anchoring element(s) previously recited in Claim 2 Lines 5 and 8. For the purposes of prior art examination, the recitation is considered to refer back to the one(s) previously recited in Claim 2.
  Regarding Claims 9, the recitation of, “the single anchoring element” in Line 1 is unclear if this refers back to the anchoring element(s) previously recited in Claim 2 Lines 5 and 8. For the purposes of prior art examination, the recitation is considered to refer back to the one(s) previously recited in Claim 2.
Regarding Claim 12, the recitation of,  
“the two anchoring elements” in Line 1-3, and 3 lacks antecedent basis.
 “the same transversal plane in Line 5 lacks antecedent basis. 
Regarding Claims 19, the recitation of,
“at least two of the anchoring elements” in Line 2-3 is unclear if this is part of the anchoring element(s) previously recited in Claim 2. For the purposes of prior art examination, the recitation is considered to be part of the same one(s).
Additionally, “the anchoring elements” in Line 2-3 lacks antecedent basis. 
Regarding Claim 21, the recitation of,  
“the at least two tensioning elements” in Lines 1-2 is unclear if this is part of the at least one tensioning element previously recited in Claim 2 Lines 3. For the purposes of prior art examination, the recitation is considered to be part of the previous recitation in Claim 2.
“a different anchoring element” in Line 2 is unclear if this is part of the anchoring element(s) previously recited in Claim 2 Lines 5 and 8. For the purposes of prior art 
Regarding Claim 22, the recitation of,
“at least one tensioning element” in Lines 1-2, 3, 4, and 5 makes it unclear if this/these refer back to the “at least one tensioning element” previously recited in Claim 2, Line 3. For the purposes of prior art examination, the scope of claim 22 is considered to require at least one tensioning element covering a first sector closer to a main shaft than a second sector far from the main shaft than the first sector, and another tensioning element covering the second sector.
“the main shaft” in Line 2 and 3 lacks antecedent basis. Applicant is suggested to amend the recitation of “the main shaft” in Line 2 to say “a main shaft”.
Regarding Claim 23, the recitation of,   
“at least a perforated guide” in Lines 1-2 and “the guiding element” in Line 3 makes the scope of the claim unclear, because firstly, it appears that Applicant intended to refer to the perforated guide in both instances, and secondly, it is unclear if there is one perforated guide or more than one. For the purposes of prior art examination, the recitation of “at least a perforated guide” in Lines 1-2 is considered to mean “at least one [[a]] perforated guide” and “the guiding element” in Line 3 is considered to mean “the at least one perforated guide 



Regarding Claim 24, the recitation of,   
“the at least one anchoring element” in Line 2 is unclear if this refers back to the
the “at least an anchoring element” in Claim 2 Line 5.  
Regarding Claims 25, the recitation of,  
“the single anchoring element” in Lines 1-2 is unclear if this refers back to the anchoring element(s) previously recited in Claim 2 Lines 5 and 8. For the purposes of prior art examination, the recitation is considered to refer back to the ones previously recited in Claim 2.
Regarding Claims 26, the recitation of, “the anchoring elements” in Line 2 lacks antecedent basis. 
Regarding Claim 27, the recitation of,   
“at least two tensioning elements” in Line 2 is unclear if this is part of the at least one tensioning element previously recited in Claim 2 Lines 3. For the purposes of prior art examination, the recitation is considered to be part of the previous recitation in Claim 2.
“a different anchoring element” in Lines 2-3 is unclear if this is part of the anchoring element(s) previously recited in Claim 2 Lines 5 and 8. For the purposes of prior art examination, the recitation is considered to refer back to the one(s) previously recited in Claim 2.
Regarding Claims 28, the recitation of, 
“at least two of the anchoring elements” in Line 1-2 is unclear if this is part of the anchoring element(s) previously recited in Claim 2. For the purposes of prior art examination, the recitation is considered to be part of the same one(s).

Regarding Claim 30, the recitation of, 
“the blade” in Line 9, 11, and 12 lacks antecedent basis. For the purposes of prior art examination, the recitation are considered to mean, “the at least one blade” and Applicant is suggested to amend the limitations accordingly.
“the at least one bearing” in Line 12 and 13 lack antecedent basis. For the purposes of prior art examination, the recitations are considered to mean, “the at least one pitch bearing” and Applicant is suggested to amend the limitations accordingly.
“the at least one anchoring element” in Line 20 lacks antecedent basis. Furthermore, it is unclear if this refers to the “at least an anchoring element” in Line 17. For the purposes of prior art examination, the recitation of “at least an anchoring element” in Line 17 is considered to mean, “at least one anchoring element” and Applicant is suggested to amend the limitation accordingly.
“said tensioning element” in Lines 17-18 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “said at least one tensioning element”.
tensioning system”.
“at least two of the anchoring elements” in Line 21 is unclear if this is part of the anchoring element(s) previously recited in Line 17. For the purposes of prior art examination, the recitation is considered to be part of the same one(s).
“the perimeter” in Line 22 and 25 lacks antecedent basis. For the purposes of prior art examination, the recitation of “the perimeter” in Line 22 is considered to mean, “a perimeter” and Applicant is suggested to amend the limitation accordingly.
“a first tensioning element” in Line 23 is unclear if this is part of the at least one tensioning element previously recited in Lines 19-20. For the purposes of prior art examination, the recitation is considered to be part of the previous recitation.
“a second tensioning element” in Lines 24-25 is unclear if this is part of the at least one tensioning element previously recited in Lines 19-20. For the purposes of prior art examination, the recitation is considered to be part of the previous recitation.
“the main shaft” in Line 26 lacks antecedent basis. Applicant is suggested to amend the recitation to say “a main shaft”.
Claims 2-9, 12, 17, 19, 21-28 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are: 
"tensioning system” in Claims 1
“tensioning element(s)” in Claims 2, 4, 7-9, 12, 21-23, and 26-27
“anchoring element(s)”  in Claims 2-6, 8-9, 12,19, 21, and 24, 26-28 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure in the specification being: 
"tensioning system” - at least one tensioning element with two ends; 
- at least an anchoring element configured to receive at least one of the two ends of said tensioning element; and 
- at least one fixing element configured to fix the at least one of the two ends of the tensioning element to the at least one anchoring element (Page 7, Para 2).
“tensioning element(s)” –  at least one strand (i.e. a tendon or a cable), having preferably the at least one strand two ends  attached to the at least one anchoring element (Page 11, Para 4)
“anchoring element(s)” - Page 6, Para 3 and Page 12, Para 2
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 17, 19, 21-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over McNichols et al (US 2018/0258997 A1) in view of and Larson et al (US 8,322,928 B2) hereinafter referred to as McNichols and Larson respectively.

    PNG
    media_image1.png
    457
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    265
    464
    media_image3.png
    Greyscale

Regarding Claim 1, McNichols discloses a wind turbine comprising: 

at least one blade (blades, Para 34 Line 5); and  
at least one pitch bearing (blade pitch bearing, Para 34 Line 4) to connect the at least one blade to the hub (implicit from blade pitch bearing arrangement, Para 34 Lines 3-5), the at least one pitch bearing comprising at least an inner ring (16, figure 1A also reproduced above) and an outer ring (12, figure 1A or 102, figure 4 also reproduced above), and a rolling race (14, figure 1A); 
wherein the wind turbine further comprises at least a tensioning system (see tensioning system formed by strap 108, mount plate 104, and nut 112, annotated figure 6), disposed at least partially on the outer ring (see 102, figure 5) of the at least one pitch bearing (see figures 5-6) exerting a radial compression force to at least a part of the outer ring of the at least one pitch bearing (recitation considered as functional language where the disclosure is capable of performing the recited function, see figure 5 configuration, and Para 20 Lines 7-12 i.e. tension in the strap introduces compressive forces towards rotational center of the bearing ring);
wherein the outer ring comprises a flat surface proximate to the blade (see annotated figure 6) and a flat surface proximate to the hub (see flat surface on opposite end of the one annotated on figure 6), wherein the tensioning system is located more proximate to the flat surface proximate to the blade than to the flat surface proximate to the hub (see annotated figure 6).
McNichols does not explicitly disclose the inner ring of the at least one bearing is joined to the blade; 
wherein the outer ring of the at least one bearing is joined to the hub;

wherein the at least a tensioning system is placed more proximate to the first rolling race. 
Larson relates to pitch bearings for a wind turbine which is in the same field of endeavor as the claimed invention and teaches of a pitch bearing arrangement wherein the inner ring (13, figure 2 also reproduced below) of the bearing is joined to the blade(9, figure 2); and the outer ring (15, figure 2) of the bearing is joined to the hub(see base element 17 forming part of the rotor hub, figure 2);
wherein at least two rolling races comprise a first rolling race (upper balls 19 on the upper region, figure 2) proximate to the flat surface (surface formed at outer end 23, figure 2) proximate to the blade (see figure 2) and a second rolling race (upper balls 19 on the lower region, figure 2) proximate to the flat surface (surface formed at inner end 25, figure 2) proximate to the hub (see figure 2).


    PNG
    media_image4.png
    449
    387
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one pitch bearing of McNichols with the two rolling races arrangement taught by Larson, and thereby have the inner ring of the at least one bearing be joined to the blade; and the outer ring of the at least one bearing be joined to the hub; wherein the at least two rolling races comprise a first rolling race proximate to the flat surface proximate to the blade and a second rolling race proximate to the flat surface proximate to the hub, and wherein the at least a tensioning system is placed more proximate to the first rolling race.  Doing so provides the benefit of increasing load capacity of the pitch bearing.
Regarding Claim 2, McNichols discloses that the tensioning system comprises: 
 at least one tensioning element (see strap 108 annotated as part of the tensioning system, annotated figure 6) with two ends (see figure 5 or 6), wherein the at least one tensioning element is disposed at least partially on the outer ring of the at least one pitch bearing (see figure 5-6 and Para 34 Lines 2-4); 

 at least one fixing element (see nut 112 part of the annotated tensioning system, annotated figure 6) fixing the at least one of the two ends of the tensioning element to the at least one anchoring element in a fixed position (see annotated figure 6).
Regarding Claim 3, McNichols discloses that the at least one anchoring element is removably attachable to the outer ring of the at least one pitch bearing (see Para 22 Lines 24-25 where mount plate 104 can be in contact with bearing ring in use, and Para 28 where tensioning arrangement is held in place against the bearing ring when tensioned; mounting means are not essential i.e. mount plate is removably attachable to the outer ring).    
Regarding Claim 4, McNichols discloses that the at least one anchoring element comprises a contact surface (contact surface between 104 and 102, figure 6) matching an outer surface of the outer ring of the at least one pitch bearing in such a way that the tensioning system remains in a fixed position after applying a certain tension to the at least one tensioning element (see Para 28 where the tensioning arrangement is held in place i.e. in a fixed position against the bearing ring when tensioned).   
Regarding Claim 5, McNichols discloses the at least one anchoring element is removably attachable to the hub (recitation considered as intended use where the disclosure is capable of performing the recited intended use, see Claim 3 discussion where 104 is removable, and thus capable of also being attachable to the hub).   
Regarding Claim 7, McNichols discloses that the tensioning system is configured such as to maintain a longitudinal axis of the at least one tensioning element 
Regarding Claim 8, McNichols discloses that the two ends of the at least one tensioning element are joined to a single anchoring element (see figure 6).  
Regarding Claim 17, McNichols discloses that the at least one the tensioning element comprises at least one strand (see strap 108, figure 6 being a wire rope, Para 21 Line 4, and thus having at least one strand).   
Regarding Claim 19, McNichols discloses of a main shaft (main shaft implicit from wind turbine blades and rotor hub, see Para 34 Lines 1-5) for connecting the hub to a drive train (recitation considered as intended use where the disclosure is capable of performing the recited intended use; both instant application and McNichols disclose wind turbines) and the tensioning system comprises at least two anchoring elements(104 and 106a, figure 6).   
Regarding Claim 21, McNichols discloses that the at least two tensioning elements fixed each to a different anchoring element are independently tensionable(independent tension through tightening of respective nuts 112, figure 6).   
Regarding Claim 22, McNichols discloses that the at least one tensioning element covering a first sector closer to the main shaft (see first strap 108 from the blade side covering a sector of 102, figure 6) than a second sector far from the main shaft than the first sector (second sector covered by 108, figure 6), and at least one 
Regarding Claim 23, McNichols discloses at least a perforated guide comprising at least one hole (see channel 110b as part of the annotated tensioning system, annotated figure 6) for the passage of the at least one tensioning element (see annotated figure 6) wherein the guiding element is attached to the outer ring of the at least one pitch bearing (channel is part of the mount plate 104 which is attached to 102 through tension, figure 6).  
Regarding Claim 26, McNichols discloses that the two ends of the at least one tensioning element are joined to two of the anchoring elements respectively (see one end of strap 108 joined to connector 106a and other end of strap 108 joined to a channel 110b of the mount plate 104, figure 6).
Regarding Claim 27, McNichols discloses that the tensioning system comprises at least two tensioning elements (see first two straps 108 from the blade side, figure 6) which are fixed each to a different anchoring element (each strap 108 fixed to two respective connectors 106a, figure 6).   
Allowable Subject Matter
Claims 6, 9, 12, 24-25, and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Regarding Claim 6, the closest prior art considered to be McNichols fails to disclose the at least one anchoring element is part of the hub. Therefore, it is not known in, nor obvious from the prior art to construct a wind turbine as claimed. 
Regarding Claim 9, the closest prior art considered to be McNichols discloses the single anchoring element comprising at least two holes (see channels 110b on mount plate 104, figure 6), but fails to disclose the at least two holes allocating the two ends of the at least one tensioning element, wherein each one of the at least two holes comprises an axis such that the axes of the at least two holes are coplanar. Therefore, it is not known in, nor obvious from the prior art to construct a wind turbine as claimed.  
Regarding Claim 12, the closest prior art considered to be McNichols discloses each one of the two anchoring elements comprises at least one hole (see hole through 106a and channel 110b on mount plate 104, figure 6) configured to allocate the two ends of the at least one tensioning element (see figure 6). 
McNichols fails to disclose wherein each one of the at least one hole of the two anchoring elements are coaxial in at least some extension, being a longitudinal axis of each one of the at least one hole comprised within the same transversal plane that an axis of the at least one pitch bearing. Therefore, it is not known in, nor obvious from the prior art to construct a wind turbine as claimed.  
Regarding Claim 24, the closest prior art considered to be McNichols fails to disclose the at least one pitch bearing comprises a countersunk housing, at least 
Regarding Claim 28, the closest prior art considered to be McNichols fails to disclose the at least two anchoring elements are placed at 90° or a lower angle with respect to the main shaft (see interpretation under 112b section above). Therefore, it is not known in, nor obvious from the prior art to construct a wind turbine as claimed.  
Claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 30, limitations from Line 1- Line 20 are similar to the ones of Claim 1 Line 1-14 and Claim 2, and is disclosed/taught by McNichols as modified by Larson as discussed above, and further discloses the system further comprising at least two anchoring elements (see McNichols: mount plate 104 and connector 106, figure 6) disposed in different regions of the perimeter of the outer ring in a circumferential direction of the at least one pitch bearing (see McNichols: figure 6).
However, neither McNichols or Larson either alone or in combination discloses/teaches wherein the two ends of a first tensioning element covering a first sector of the perimeter of the outer ring in the circumferential direction and the two ends of a second tensioning element covering a second sector of the perimeter of the outer ring in the circumferential direction are joined, the first sector closer to the main shaft than the second sector. Therefore, it is not known in, nor obvious from the prior art to construct a wind turbine as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Sabbir Hasan/Examiner, Art Unit 3745